— Motion for reargument denied, without costs. Present — Lazansky, P. J., Hagarty, Johnston, Adel and Taylor, JJ. On the court’s own motion, the decision of this court dated October 28, 1940 [ante, p. 886], is amended to read as follows: Order denying defendant’s motion to direct the plaintiff to appear before an official referee for the purpose of being examined as to his financial worth, or in the alternative, that the court fix the alimony at $100 a week for the support of herself and the infant children, the issue of the marriage, and fix a reasonable fee for the prosecution of the defendant’s affirmative counterclaim for separation, affirmed, with ten dollars costs and disbursements to appellant, in view of the disposition made in Hornreich v. Hornreich, No. 1 (ante, p. 885), decided herewith. No opinion. Lazansky, P. J., Carswell, Johnston, Taylor and Close, JJ., concur.